IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                             Assigned on Briefs March 27, 2007

              MATTHEW LEE ROGERS V. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Johnson County
                            No. 4918 Lynn W. Brown, Judge



                   No. E2006-02197-CCA-R3-HC - Filed April 25, 2007


The Petitioner, Matthew Lee Rogers, appeals the judgment of the habeas court denying his petition
for habeas corpus relief. After reviewing the record and applicable law, we note that this Petitioner
was recently granted a new trial on direct appeal, and his grounds for habeas corpus relief are now
moot. Thus, we find no error in the judgment of the habeas court and affirm the denial of the habeas
corpus petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which JAMES CURWOOD WITT ,
JR., and J.C. MCLIN , JJ., joined.

Matthew Lee Rogers, Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; Tony Clark, District Attorney General for the Appellee, the State of Tennessee.

                                             OPINION

        This appeal arises from a denial of a petition for habeas corpus relief by the habeas court.
The Petitioner, in his habeas petition, alleged that his sentence for aggravated arson was illegal, his
trial counsel was ineffective, and the jurors at his trial were erroneously allowed to consult a
dictionary to define “structure.” The habeas court denied his petition, in part, because there was no
judgment attached to the petition upon which to find illegality. On appeal, the Petitioner has
attached his judgment, and he reasserts the claims made at the habeas court level. In response, the
State addresses the claims on the merits, and, additionally, notes that the Petitioner was recently
granted a new trial by this Court on direct appeal. See State v. Matthew Lee Rogers, No. E2005-
01142-CCA-R3-CD, 2006 WL 2716870, at *8 (Tenn. Crim. App., at Knoxville, Sept. 25, 2006).

        Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief. Although the right is guaranteed in the Tennessee Constitution, the right is governed by
statute. T.C.A. § 29-21-101 (2006) et seq. The determination of whether habeas corpus relief should
be granted is a question of law and is accordingly given de novo review. Hart v. State, 21 S.W.3d
901, 903 (Tenn. 2000). Although there is no statutory time limit preventing a habeas corpus petition,
the grounds upon which relief can be granted are very narrow. Taylor v. State, 995 S.W.2d 78, 83
(Tenn. 1999). A Petitioner can request relief when he is “imprisoned or restrained of liberty, under
any pretense whatsoever” and “may prosecute a writ of habeas corpus, to inquire into the cause of
such imprisonment and restraint.” T.C.A. § 29-21-101.

       Because the Petitioner’s original conviction was reversed and remanded, he is no longer
serving a sentence or in confinement pursuant to that judgment. His allegations of error stemming
from that conviction and sentence are moot, and, therefore, he is not entitled to habeas corpus relief.

        In accordance with the foregoing reasoning and authorities, we affirm the judgment of the
trial court.

                                                        ___________________________________
                                                            ROBERT W. WEDEMEYER, JUDGE




                                                 -2-